                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: rex.garner@akerman.com
                                                            7    Attorneys for Deutsche Bank National Trust
                                                                 Company as Trustee for the Holders of New
                                                            8    Century Home Equity Loan Trust, Series 2005-A,
                                                                 Asset Backed Pass-Through Certificates
                                                            9

                                                            10                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                   DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   DEUTSCHE BANK NATIONAL TRUST                     Case No.: 3:16-cv-00648-MMD-WGC
AKERMAN LLP




                                                                 COMPANY AS TRUSTEE FOR THE
                                                            13
                                                                 HOLDERS OF NEW CENTURY HOME
                                                            14   EQUITY LOAN TRUST, SERIES 2005-A,                STIPULATION AND ORDER TO
                                                                 ASSET     BACKED   PASS-THROUGH                  EXTEND DEADLINE TO FILE
                                                            15   CERTIFICATES,                                    OPPOSITIONS TO SPRINGLAND
                                                                                                                  VILLAGE CONDOMINIUM
                                                            16                              Plaintiff,            ASSOCIATION'S MOTION FOR
                                                                 v.                                               DISMISSAL [ECF NO. 59] AND
                                                            17                                                    THUNDER PROPERTIES, INC.'S
                                                                                                                  MOTION TO DISMISS OR,
                                                            18   SPRINGLAND VILLAGE CONDOMINIUM                   ALTERNATIVELY, MOTION FOR
                                                                 ASSOCIATION;     PHIL FRINK  &                   SUMMARY JUDGMENT [ECF NO. 60]
                                                            19   ASSOCIATES, INC.; AND THUNDER
                                                                 PROPERTIES INC.,                                 (First Request)
                                                            20

                                                            21                     Defendants.
                                                                 SPRINGLAND VILLAGE CONDOMINIUM
                                                            22   ASSOCIATION,
                                                            23                              Crossclaimant,
                                                            24
                                                                 v.
                                                            25
                                                                 PHIL FRINK & ASSOCIATES, INC.
                                                            26
                                                                                            Crossdefendant.
                                                            27

                                                            28
                                                            1           Deutsche Bank National Trust Company as Trustee for the Holders of New Century Home

                                                            2    Equity Loan Trust, Series 2005-A, Asset Backed Pass-Through Certificates (Deutsche Bank),

                                                            3    Springland Village Condominium Association (Springland), and Thunder Properties Inc. (Thunder

                                                            4    Properties) by and through their respective counsel of record, stipulate as follows:

                                                            5           1.      Deutsche Bank and Springland stipulate to extend the deadline for Deutsche Bank to

                                                            6    file its opposition to Springland's motion for dismissal [ECF No. 59], filed on October 22, 2018,

                                                            7    from November 5, 2018 to November 28, 2018;

                                                            8           2.      Deutsche Bank and Thunder Properties stipulate to extend the deadline for Deutsche
                                                            9    Bank to file its opposition to Thunder Properties' motion to dismiss or, alternatively, motion for
                                                            10   summary judgment [ECF No. 60], filed on October 23, 2018, from November 6, 2018 to November
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   28, 2018;
                      LAS VEGAS, NEVADA 89134




                                                            12          3.      This is the first request for an extension of time for Deutsche Bank to files it
AKERMAN LLP




                                                            13   oppositions to Springland's motion for dismissal and Thunder Properties' motion to dismiss or,
                                                            14   alternatively, motion for summary judgment; and
                                                            15          4.      Deutsche Bank, Springland, and Thunder Properties agree this extension is not
                                                            16   intended to cause delay or prejudice any party, but to allow additional time to fully address the issues
                                                            17   raised in the motions and accommodate counsel's schedule and conflicts with the current deadlines.
                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                  2
                                                            1
                                                                       DATED this 5th day of November, 2018.
                                                            2

                                                            3    AKERMAN LLP                                    ROBBINS LAW FIRM

                                                            4    /s/ Rex D. Garner ______________________       /s/ Elizabeth B. Lowell _____________________
                                                                 MELANIE D. MORGAN, ESQ.                        ELIZABETH B. LOWELL, ESQ.
                                                            5    Nevada Bar No. 8215                            Nevada Bar No. 8551
                                                                 REX D. GARNER, ESQ.                            CHAD D. FUSS, ESQ.
                                                            6    Nevada Bar No. 9401                            Nevada Bar No. 12744
                                                                 1635 Village Center Circle, Suite 200          1995 Village Center Circle, Suite 190
                                                            7    Las Vegas, NV 89134                            Las Vegas, NV 89134

                                                            8    Attorneys for Deutsche Bank National Trust Attorney for Springland Village Condominium
                                                                 Company as Trustee for the Holders of New Association
                                                            9    Century Home Equity Loan Trust, Series 2005-
                                                                 A, Asset Backed Pass-Through Certificates
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 ROGER P. CROTEAU & ASSOCIATES, LTD.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 /s/ Timothy E. Rhoda
AKERMAN LLP




                                                            13   ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 4958
                                                            14   TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 7878
                                                            15   9120 W. Post Road, Suite 100
                                                                 Las Vegas, Nevada 89148
                                                            16
                                                                 Attorney for Thunder Properties Inc.
                                                            17

                                                            18

                                                            19
                                                                                                        IT IS SO ORDERED.
                                                            20

                                                            21
                                                                                                        UNITED STATES DISTRICT JUDGE
                                                            22

                                                            23                                          DATED: November 5, 2018
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                            3
